
	

113 HR 2332 IH: Adoption Tax Credit Tribal Parity Act of 2013
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2332
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2013
			Mr. Kilmer (for
			 himself, Mr. Kind,
			 Mr. Markey,
			 Ms. Moore,
			 Mr. Heck of Washington,
			 Mr. Larsen of Washington,
			 Mr. Becerra,
			 Mr. Cárdenas,
			 Ms. McCollum,
			 Mr. Blumenauer,
			 Mr. Honda,
			 Ms. Hanabusa,
			 Mr. Pocan,
			 Ms. Slaughter,
			 Mr. Cole, Mr. Keating, Mr.
			 Hastings of Florida, Mr.
			 Grimm, Mr. Conyers,
			 Mr. Moran, and
			 Mr. Young of Alaska) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to recognize
		  Indian tribal governments for purposes of determining under the adoption credit
		  whether a child has special needs.
	
	
		1.Short titleThis Act may be cited as the
			 Adoption Tax Credit Tribal Parity Act
			 of 2013.
		2.Recognizing
			 Indian tribal governments for purposes of determining under the adoption credit
			 whether a child has special needs
			(a)In
			 generalParagraph (3) of section 23(d) of the Internal Revenue
			 Code of 1986 (defining child with special needs) is amended—
				(1)in subparagraph
			 (A), by inserting or Indian tribe (as defined in section
			 7871(c)(3)(E)) after the words a State; and
				(2)in subparagraph
			 (B), by inserting or Indian tribe after the words such
			 State.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
